DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the application filed on 11/20/2020. Claims 1-20 are examined.

Specification
The disclosure is objected to because of the following informalities:
Para 52 line 1 “the Figure” should read “figure 3”.
Para 66 line 4 “the trained model The customer” contains improper punctuation.
Throughout the document the word “Figure(s)” is improperly capitalized. See para 52, 76, 77,  89.
Para 84 line 3 “the Internet” should read “the internet”.
Appropriate correction is required.
Drawings
The drawings are objected to because.  
On figure 3 elements 310, 311, 312, 314, 315, 318, 320, 322, 330, and 340 are not labeled.
On figure 4 elements 410, 415, 420, and 425 are not labeled.
On figure 5 elements 10 and 50 are not labeled. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359084) in further view of IOANNIDIS (U.S. 20160020904), and in further view of SAVRY (U.S. 20170244553).

Regarding claim 1,
Jain discloses: A computer implemented method, the method comprising: receiving fully homomorphically encrypted (FHE) (Jain [0023] the described encryption scheme allows for an arbitrarily number of additions, multiplications and divisions, as long the numbers being operated upon and the numbers generated in the results fall into a specified range) information from a client device (Jain [Fig. 2-250] [0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples [0047] the encrypted data provided to a remote system; training a machine learning model using the FHE information, yielding FHE ciphertexts (Jain 20180359084 [0094] run machine learning algorithms on encrypted data received from a client system 302 [0094] The encrypted data may be a data set used to train a model... At 316, the server system may train a model using the encrypted data... In this example, the additional data, the model, and the results are always encrypted at the server system 304); training the ML model using the re-encrypted FHE ciphertexts (Jain 20180359084 [0094 and Fig. 3-328] At 328, the server system 304 continues to train the model based upon the received encrypted data... In this example, the additional data, the model, and the results are always encrypted at the server system 304), yielding FHE ML model parameters; and sending the FHE ML model parameters to the client device (Jain [0050 and Fig. 2-270] At 270, the encrypted results of the data analysis that was done on the encrypted data is received from the remote system).


Jain does not disclose: applying a first transform to the FHE ciphertexts, yielding obfuscated FHE ciphertexts; sending the obfuscated FHE ciphertexts to; a secure device; receiving a re-encrypted version of the obfuscated FHE ciphertexts from the secure device; applying a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts 
However, in the same field of endeavor IOANNIDIS discloses: applying a first transform to the FHE ciphertexts, yielding obfuscated FHE ciphertexts; sending the obfuscated FHE ciphertexts to (IOANNIDIS [0052] The RecSys adds a mask η to the encrypted data and sends the encrypted and masked data to the CSP 320); a secure device (IOANNIDIS [0032] the Crypto-Service Provider (CSP) is implemented in a trusted hardware component); receiving a re-encrypted version of the obfuscated FHE ciphertexts from the secure device (IOANNIDIS [0058] Through oblivious transfer 350 between the RecSys and the CSP 320, the RecSys learns the garbled values of the decrypted and masked records); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of IOANNIDIS in the homomorphic machine learning  of Jain by masking encrypted data before sending it to a secure device to be processed. This would have been obvious because the person having ordinary skill in the art would have been motivated in because the ranks, weights or measures can be associated with the health of an individual, and a researcher is trying to correlate the health measures of a population. Or they can be associated with the productivity of an individual and a company is trying to predict schedules for certain jobs, based on prior history. However, to ensure the privacy of the individuals involved, the service wishes to do so in a blind fashion, without learning the contents of each record, the item profiles it provides, or any statistical information extracted from user data (0024). A person of ordinary skill could have reasonably combined the masking of data and processing inside of a secure device from IOANNIDIS in the machine learning based on homomorphic data in Jain because a person of ordinary skill in the art will understand that a mask is a form of data obfuscation, and could be as simple as adding a random number (IOANNIDIS 0052) and that encryption may be based on multiplying (or adding) the input with a random matrix over a finite field (Jain 0018).

Jain in view of IOANNIDIS does not disclose: applying a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts;
However, in the sale field of endeavor SAVRY discloses: applying a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts (SAVRY 20170244553 [0057] is then encrypted again using the homomorphic encryption 370, then unmasked. [0059] Due to the homomorphic masking before the result decryption operation, the result of the instruction does not appear unencrypted at any step in its execution by the processor. [0060] Since the demasking operation in 380 was done homomorphically in the ciphertext space, it does not reveal the result of the instruction. [0061] It will be understood that the unmasked result is in encrypted form. [0011] When a homomorphic cryptosystem can be used to perform any calculation depth, it is said to be a Fully Homomorphic Encryption (FHE). Otherwise, it is called a Somewhat Homomorphic Encryption (SHE));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of SAVRY in the Encrypted and masked machine learning of Jain in view of IOANNIDIS by de-obfuscate the encrypted ciphertexts. This would have been obvious because the person having ordinary skill in the art would have been motivated in order be able perform homomorphic operations on data without increased noise (0062) and without having unencrypted data at any time (0059-0060).

Regarding claim 2,
Jain in view of IOANNIDIS and SAVRY discloses: The computer implemented method according to claim 1.
	Jain further discloses: wherein the FHE information comprises data encrypted using a client device private key or a client device public key ([0094] To protect its data, at 310, the client system 302 may create various keys. In an example, an encryption key, a decryption key, and a computation key are created by the client system 302. At 312, the client system 302 encrypts its data using the encryption key).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 3,
Jain in view of IOANNIDIS and SAVRY discloses: The computer implemented method according to claim 1.
	IOANNIDIS further discloses: wherein the re-encrypted obfuscated FHE ciphertexts comprises obfuscated FHE ciphertexts re-encrypted using a client device private key ([0071] The CSP forwards this circuit to the requesting user i in set B 370; [0074] The requesting user evaluates the circuit, obtaining the predicted ratings for all items of interest as output 385).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.


Regarding claim 5, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer implemented method according to claim 1.
	SAVRY further discloses: wherein applying the first transform obfuscates a frequency aspect of the FHE ciphertexts ([0049] More precisely, a random mask r is generated in 330 by means of a cryptographic quality pseudo-random sequence generator or preferably random sequence generator known in itself. [0050] A pseudo-random sequence generator is generally composed of one or several shift registers looped back on themselves and/or between themselves, the outputs of which are combined linearly or non-linearly).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 6,
	Jain in view of IOANNIDIS and SAVRY discloses: The computer implemented method according to claim 1.
	SARVY further discloses: wherein the first transform is randomly applied to the FHE ciphertexts ([0049] More precisely, a random mask r is generated in 330 by means of a cryptographic quality pseudo-random sequence generator or preferably random sequence generator known in itself).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 8,
Jain discloses: A computer program product for securing homomorphic encrypted data, the computer program product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising: program instructions to receive fully homomorphically encrypted (FHE) (Jain [0023] the described encryption scheme allows for an arbitrarily number of additions, multiplications and divisions, as long the numbers being operated upon and the numbers generated in the results fall into a specified range) information from a client device (Jain [Fig. 2-250] [0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples [0047] the encrypted data provided to a remote system; program instructions to train a machine learning model using the FHE information, yielding FHE ciphertexts (Jain 20180359084 [0094] run machine learning algorithms on encrypted data received from a client system 302 [0094] The encrypted data may be a data set used to train a model... At 316, the server system may train a model using the encrypted data... In this example, the additional data, the model, and the results are always encrypted at the server system 304); program instructions to train the ML model using the re-encrypted FHE ciphertexts (Jain 20180359084 [0094 and Fig. 3-328] At 328, the server system 304 continues to train the model based upon the received encrypted data... In this example, the additional data, the model, and the results are always encrypted at the server system 304), yielding FHE ML model parameters; and program instructions to send the FHE ML model parameters to the client device (Jain [0050 and Fig. 2-270] At 270, the encrypted results of the data analysis that was done on the encrypted data is received from the remote system).


Jain does not disclose: program instructions to apply a first transform to the FHE ciphertexts, yielding obfuscated FHE ciphertexts; program instructions to send the obfuscated FHE ciphertexts to; a secure device; program instructions to receive a re-encrypted version of the obfuscated FHE ciphertexts from the secure device; program instructions to apply a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts 
However, in the same field of endeavor IOANNIDIS discloses: program instructions to apply a first transform to the FHE ciphertexts, yielding obfuscated FHE ciphertexts; program instructions to send the obfuscated FHE ciphertexts to (IOANNIDIS [0052] The RecSys adds a mask η to the encrypted data and sends the encrypted and masked data to the CSP 320); a secure device (IOANNIDIS [0032] the Crypto-Service Provider (CSP) is implemented in a trusted hardware component); program instructions to receive a re-encrypted version of the obfuscated FHE ciphertexts from the secure device (IOANNIDIS [0058] Through oblivious transfer 350 between the RecSys and the CSP 320, the RecSys learns the garbled values of the decrypted and masked records); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of IOANNIDIS in the homomorphic machine learning  of Jain by masking encrypted data before sending it to a secure device to be processed. This would have been obvious because the person having ordinary skill in the art would have been motivated in because the ranks, weights or measures can be associated with the health of an individual, and a researcher is trying to correlate the health measures of a population. Or they can be associated with the productivity of an individual and a company is trying to predict schedules for certain jobs, based on prior history. However, to ensure the privacy of the individuals involved, the service wishes to do so in a blind fashion, without learning the contents of each record, the item profiles it provides, or any statistical information extracted from user data (0024). A person of ordinary skill could have reasonably combined the masking of data and processing inside of a secure device from IOANNIDIS in the machine learning based on homomorphic data in Jain because a person of ordinary skill in the art will understand that a mask is a form of data obfuscation, and could be as simple as adding a random number (IOANNIDIS 0052) and that encryption may be based on multiplying (or adding) the input with a random matrix over a finite field (Jain 0018).

Jain in view of IOANNIDIS does not disclose: program instructions to apply a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts;
However, in the sale field of endeavor SAVRY discloses: program instructions to apply a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts (SAVRY 20170244553 [0057] is then encrypted again using the homomorphic encryption 370, then unmasked. [0059] Due to the homomorphic masking before the result decryption operation, the result of the instruction does not appear unencrypted at any step in its execution by the processor. [0060] Since the demasking operation in 380 was done homomorphically in the ciphertext space, it does not reveal the result of the instruction. [0061] It will be understood that the unmasked result is in encrypted form. [0011] When a homomorphic cryptosystem can be used to perform any calculation depth, it is said to be a Fully Homomorphic Encryption (FHE). Otherwise, it is called a Somewhat Homomorphic Encryption (SHE));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of SAVRY in the Encrypted and masked machine learning of Jain in view of IOANNIDIS by de-obfuscate the encrypted ciphertexts. This would have been obvious because the person having ordinary skill in the art would have been motivated in order be able perform homomorphic operations on data without increased noise (0062) and without having unencrypted data at any time (0059-0060).

Regarding claim 9,
Jain in view of IOANNIDIS and SAVRY discloses: The computer program product according to claim 8.
	Jain further discloses: wherein the FHE information comprises data encrypted using a client device private key or a client device public key ([0094] To protect its data, at 310, the client system 302 may create various keys. In an example, an encryption key, a decryption key, and a computation key are created by the client system 302. At 312, the client system 302 encrypts its data using the encryption key).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Regarding claim 10, 
Jain in view of IOANNIDIS and SAVRY discloses: The computer program product according to claim 8.
	IOANNIDIS further discloses: wherein the re-encrypted obfuscated FHE ciphertexts comprises obfuscated FHE ciphertexts re-encrypted using a client device private key ([0071] The CSP forwards this circuit to the requesting user i in set B 370; [0074] The requesting user evaluates the circuit, obtaining the predicted ratings for all items of interest as output 385).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Regarding claim 12, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer program product according to claim 8.
	SAVRY further discloses: wherein applying the first transform obfuscates a frequency aspect of the FHE ciphertexts ([0049] More precisely, a random mask r is generated in 330 by means of a cryptographic quality pseudo-random sequence generator or preferably random sequence generator known in itself. [0050] A pseudo-random sequence generator is generally composed of one or several shift registers looped back on themselves and/or between themselves, the outputs of which are combined linearly or non-linearly).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Regarding claim 13,
	Jain in view of IOANNIDIS and SAVRY discloses: The computer program product according to claim 8.
	SARVY further discloses: wherein the first transform is randomly applied to the FHE ciphertexts ([0049] More precisely, a random mask r is generated in 330 by means of a cryptographic quality pseudo-random sequence generator or preferably random sequence generator known in itself).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Regarding claim 15,
Jain discloses: A computer system for securing homomorphic encrypted data, the computer system comprising: one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising: program instructions to receive fully homomorphically encrypted (FHE) (Jain [0023] the described encryption scheme allows for an arbitrarily number of additions, multiplications and divisions, as long the numbers being operated upon and the numbers generated in the results fall into a specified range) information from a client device (Jain [Fig. 2-250] [0046] FIG. 2 is a flow diagram of a process flow 200 of homomorphic encryption in accordance with respective examples [0047] the encrypted data provided to a remote system; program instructions to train a machine learning model using the FHE information, yielding FHE ciphertexts (Jain 20180359084 [0094] run machine learning algorithms on encrypted data received from a client system 302 [0094] The encrypted data may be a data set used to train a model... At 316, the server system may train a model using the encrypted data... In this example, the additional data, the model, and the results are always encrypted at the server system 304); program instructions to train the ML model using the re-encrypted FHE ciphertexts (Jain 20180359084 [0094 and Fig. 3-328] At 328, the server system 304 continues to train the model based upon the received encrypted data... In this example, the additional data, the model, and the results are always encrypted at the server system 304), yielding FHE ML model parameters; and program instructions to send the FHE ML model parameters to the client device (Jain [0050 and Fig. 2-270] At 270, the encrypted results of the data analysis that was done on the encrypted data is received from the remote system).


Jain does not disclose: program instructions to apply a first transform to the FHE ciphertexts, yielding obfuscated FHE ciphertexts; program instructions to send the obfuscated FHE ciphertexts to; a secure device; program instructions to receive a re-encrypted version of the obfuscated FHE ciphertexts from the secure device; program instructions to apply a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts 
However, in the same field of endeavor IOANNIDIS discloses: program instructions to apply a first transform to the FHE ciphertexts, yielding obfuscated FHE ciphertexts; program instructions to send the obfuscated FHE ciphertexts to (IOANNIDIS [0052] The RecSys adds a mask η to the encrypted data and sends the encrypted and masked data to the CSP 320); a secure device (IOANNIDIS [0032] the Crypto-Service Provider (CSP) is implemented in a trusted hardware component); program instructions to receive a re-encrypted version of the obfuscated FHE ciphertexts from the secure device (IOANNIDIS [0058] Through oblivious transfer 350 between the RecSys and the CSP 320, the RecSys learns the garbled values of the decrypted and masked records); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of IOANNIDIS in the homomorphic machine learning  of Jain by masking encrypted data before sending it to a secure device to be processed. This would have been obvious because the person having ordinary skill in the art would have been motivated in because the ranks, weights or measures can be associated with the health of an individual, and a researcher is trying to correlate the health measures of a population. Or they can be associated with the productivity of an individual and a company is trying to predict schedules for certain jobs, based on prior history. However, to ensure the privacy of the individuals involved, the service wishes to do so in a blind fashion, without learning the contents of each record, the item profiles it provides, or any statistical information extracted from user data (0024). A person of ordinary skill could have reasonably combined the masking of data and processing inside of a secure device from IOANNIDIS in the machine learning based on homomorphic data in Jain because a person of ordinary skill in the art will understand that a mask is a form of data obfuscation, and could be as simple as adding a random number (IOANNIDIS 0052) and that encryption may be based on multiplying (or adding) the input with a random matrix over a finite field (Jain 0018).

Jain in view of IOANNIDIS does not disclose: program instructions to apply a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts;
However, in the sale field of endeavor SAVRY discloses: program instructions to apply a second transform to the re-encrypted version of the obfuscated FHE ciphertexts yielding de-obfuscated re-encrypted FHE ciphertexts (SAVRY 20170244553 [0057] is then encrypted again using the homomorphic encryption 370, then unmasked. [0059] Due to the homomorphic masking before the result decryption operation, the result of the instruction does not appear unencrypted at any step in its execution by the processor. [0060] Since the demasking operation in 380 was done homomorphically in the ciphertext space, it does not reveal the result of the instruction. [0061] It will be understood that the unmasked result is in encrypted form. [0011] When a homomorphic cryptosystem can be used to perform any calculation depth, it is said to be a Fully Homomorphic Encryption (FHE). Otherwise, it is called a Somewhat Homomorphic Encryption (SHE));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of SAVRY in the Encrypted and masked machine learning of Jain in view of IOANNIDIS by de-obfuscate the encrypted ciphertexts. This would have been obvious because the person having ordinary skill in the art would have been motivated in order be able perform homomorphic operations on data without increased noise (0062) and without having unencrypted data at any time (0059-0060).

Regarding claim 16,
Jain in view of IOANNIDIS and SAVRY discloses: The computer system according to claim 15.
	Jain further discloses: wherein the FHE information comprises data encrypted using a client device private key or a client device public key ([0094] To protect its data, at 310, the client system 302 may create various keys. In an example, an encryption key, a decryption key, and a computation key are created by the client system 302. At 312, the client system 302 encrypts its data using the encryption key).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 15.

Regarding claim 17: 
Jain in view of IOANNIDIS and SAVRY discloses: The computer system according to claim 15.
	IOANNIDIS further discloses: wherein the re-encrypted obfuscated FHE ciphertexts comprises obfuscated FHE ciphertexts re-encrypted using a client device private key ([0071] The CSP forwards this circuit to the requesting user i in set B 370; [0074] The requesting user evaluates the circuit, obtaining the predicted ratings for all items of interest as output 385).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 15.

Regarding claim 19, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer system according to claim 15.
	SAVRY further discloses: wherein applying the first transform obfuscates a frequency aspect of the FHE ciphertexts ([0049] More precisely, a random mask r is generated in 330 by means of a cryptographic quality pseudo-random sequence generator or preferably random sequence generator known in itself. [0050] A pseudo-random sequence generator is generally composed of one or several shift registers looped back on themselves and/or between themselves, the outputs of which are combined linearly or non-linearly).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 15.  

Regarding claim 20,
	Jain in view of IOANNIDIS and SAVRY discloses: The computer system according to claim 15.
	SARVY further discloses: wherein the first transform is randomly applied to the FHE ciphertexts ([0049] More precisely, a random mask r is generated in 330 by means of a cryptographic quality pseudo-random sequence generator or preferably random sequence generator known in itself).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 15.

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359084) in further view of IOANNIDIS (U.S. 20160020904), and in further view of  SAVRY (U.S. 20170244553), and in further view of Ding (U.S. 20180048459).

Regarding claim 4, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer implemented method according to claim 1.
Jain in view of IOANNIDIS and SAVRY does not disclose: wherein the secure device comprises a hardware security module (HSM).
However, in the same field of endeavor Ding discloses: wherein the secure device comprises a hardware security module (HSM) ([0014] We propose to add a secure and efficient bootstrap module to a FHE, which are based either on hardware to other form of secure elements (SE), to the system to perform the function of the bootstrap step, but we will not use the bootstrap computations, but rather we use the secret key of the users to perform the decryption and then re-encrypt the data as the out-put).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Ding in the encrypted and masked machine learning of Jain in view of IOANNIDIS and SARVY by implementing a hardware security module for the processing which reduces accumulated noise. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to make decryption and encryption fast, easy, and low cost (0040).

Regarding claim 11, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer program product according to claim 8.
Jain in view of IOANNIDIS and SAVRY does not disclose: wherein the secure device comprises a hardware security module (HSM).
However, in the same field of endeavor Ding discloses: wherein the secure device comprises a hardware security module (HSM) ([0014] We propose to add a secure and efficient bootstrap module to a FHE, which are based either on hardware to other form of secure elements (SE), to the system to perform the function of the bootstrap step, but we will not use the bootstrap computations, but rather we use the secret key of the users to perform the decryption and then re-encrypt the data as the out-put).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Regarding claim 18, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer system according to claim 15.
Jain in view of IOANNIDIS and SAVRY does not disclose: wherein the secure device comprises a hardware security module (HSM).
However, in the same field of endeavor Ding discloses: wherein the secure device comprises a hardware security module (HSM) ([0014] We propose to add a secure and efficient bootstrap module to a FHE, which are based either on hardware to other form of secure elements (SE), to the system to perform the function of the bootstrap step, but we will not use the bootstrap computations, but rather we use the secret key of the users to perform the decryption and then re-encrypt the data as the out-put).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. 20180359084) in further view of IOANNIDIS (U.S. 20160020904), and in further view of  SAVRY (U.S. 20170244553), and in further view of Johnson (U.S. 20060140401).

Regarding claim 7, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer implemented method according to claim 1.
Jain in view of IOANNIDIS and SAVRY does not disclose: wherein applying the first transform adds spurious data to the information.
However, in the same field of endeavor Johnson discloses: wherein applying the first transform adds spurious data to the information ([0039] There is therefore a need for a method, apparatus and system for encryption that is tamper-resistant; [0079] A number of different techniques for effecting the invention are described hereinafter; [0082] C) generating new, spurious, processing activity, by concatenating random transforms to real ones, and performing input and output encodings that introduce processing activity completely unrelated to the original data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Johnson in the encrypted and masked machine learning of Jain in view of IOANNIDIS and SARVY by implementing spurious encryption methods to mask the data. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to e secure against white box attacks (0018).

Regarding claim 14, 
	Jain in view of IOANNIDIS and SAVRY discloses: The computer program product according to claim 8.
Jain in view of IOANNIDIS and SAVRY does not disclose: wherein applying the first transform adds spurious data to the information.
However, in the same field of endeavor Johnson discloses: wherein applying the first transform adds spurious data to the information ([0039] There is therefore a need for a method, apparatus and system for encryption that is tamper-resistant; [0079] A number of different techniques for effecting the invention are described hereinafter; [0082] C) generating new, spurious, processing activity, by concatenating random transforms to real ones, and performing input and output encodings that introduce processing activity completely unrelated to the original data).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Schmatz (US 20200265159) traches outsources data computation by encrypting and obfuscating the data, using secure hardware, and homomorphic encryption methods.
Yu 2017-06-20 (US 20200136797) teaches secure homomorphic computing using obfuscated and encrypted data.
Halevi 2018-09-27 (US 20200104636) teaches homomorphic training on encrypted data.
Mandal 2018-04-08 (US 20190327077) teaches outsourcing processing with of homomorphically encrypted data.
Hidano 2018-03-23 (JP 2019168590) teaches double encryption of homomorphic information for machine learning.
Liu 2019-03-01 (CN109886417) teaches machine learning, double encryption and homomorphic encryption.
Malassenet 2018-06-08 (US 10289818) teaches obfuscation and encryption with cloud servers, secure hardware and homomorphic encryption.
Ahmed 2017-11-07 (US 20190036678) teaches homomorphic transformation of homomorphically encrypted data for multiparty computations on secure modules in order to reduce degradation (noise) formed during homomorphic operations.
Leon 2018-06-07 (US 20180359259) teaches using two layers of encryption, removal of one layer for processing.
Ding 2016-03-04 (US 20180048459) teaches FHE systems and noise removal with de/re-encryption.
NIKOLAENKO 2013-09-25 (US 20150381349) teaches double encrypted homomorphic data processing.
Bryant 2007-02-07 (US 20070192864) teaches obfuscating encrypted data and TPMs.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436